Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Belquis Lake appeals the district court’s order granting Defendant’s motion to dismiss her employment discrimination action pursuant to the Americans with Disabilities Act, 42 U.S.C.A. 8812101-12213 (West 2005 & Supp.2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lake v. Capital One Bank, No. 1:11-cv-01342-LOJFA (E.D. Va. June 29, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.